IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :         NO. 696
                                                    :
         ORDER APPROVING THE                        :         SUPREME COURT RULES
         REVISION OF THE COMMENT                    :
         TO PENNSYLVANIA RULE OF                    :         DOCKET
         EVIDENCE 605                               :
                                                    :




                                                ORDER


PER CURIAM

       AND NOW, this 29th day of April, 2016, upon the recommendation of the
Committee on Rules of Evidence; the proposal having been submitted without
publication pursuant to Pa.R.J.A. No. 103(a)(3) in the interests of efficient
administration, and a Final Report to be published with this ORDER:

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that the Comment to Pennsylvania Rule of Evidence 605 is revised in the
attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective immediately.


Additions to the rule are shown in bold and are underlined.
Deletions to the rule are shown in bold and in brackets.